Citation Nr: 1218728	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  11-30 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lung disorder, including emphysema, claimed to be the result of exposure to asbestos and/or herbicides.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1970 to October 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran likely had exposure to asbestos during his service in the Navy while stationed aboard the USS Midway during the Vietnam War.

2.  However, he did not have herbicide exposure, including Agent Orange exposure, during his military service because he did not have in-country service in Vietnam.

3.  His lung disorder initially was diagnosed many years after his service, and the May 2011 VA compensation examiner determined this current lung disorder, including especially emphysema, is unrelated to the asbestos exposure in service but, instead, the result of heavy cigarette smoking.


CONCLUSION OF LAW

The Veteran's lung disorder, including his emphysema, is not due to a disease or an injury that was incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1103, 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 et seq. (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

The Veteran has received this required notice.  In an October 2010 letter, the RO notified him of the information and evidence needed to substantiate his claim of entitlement to service connection, and the letter included specific information regarding claims based on exposure to asbestos and herbicides, including the division of responsibilities between him and VA in obtaining the necessary supporting evidence.  The RO also sent him that letter prior to initially adjudicating his claim in the July 2011 decision at issue, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).


VA also has satisfied its duty to assist the Veteran by obtaining all relevant evidence in support of this claim, including his service treatment records (STRs) and service personnel records (SPRs).  The RO also obtained all other records that he identified as relevant, including the records of treatment he has received since service at the VA Medical Center (VAMC) in Bath, New York, which the Social Security Administration (SSA) considered in deciding his claim for disability benefits with this other Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating this assist obligation only extends to SSA records that are potentially relevant, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  As well, he was afforded a VA compensation examination in May 2011 in response to this claim, including for an opinion concerning whether he has the claimed disability and, if he does, whether it is related or attributable to his military service or dates back to his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006) (explaining when a VA examination and opinion are mandatory).  Accordingly, the Board finds that no further development of this claim is needed to meet the requirements of the VCAA.

II.  Legal Criteria for Service-Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires (1) evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 


The Veteran alleges exposure to herbicide agents, namely Agent Orange, as one of the reasons he now has a lung disorder.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence establishing that he or she was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram." 

If a Veteran was exposed to herbicide agents during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes:  chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, soft-tissue sarcoma, ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 38 C.F.R. § 3.309(e).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).  

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice on Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27630-27641 (2003). 

Thus, service connection may be presumed for residuals of herbicide exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); and McCartt v. West, 12 Vet. App 164, 167 (1999).

In order for the presumption of herbicide exposure to apply, however, the Veteran must have had qualifying service in the Republic of Vietnam during the Vietnam era or elsewhere where herbicides like Agent Orange were used or sprayed.  Quite recently, a new provision expanding the herbicide presumption was instituted for certain Veterans who served in Korea along the demilitarized zone (DMZ).  See 76 FR 4245 (January 25, 2011).  Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows: 

(a)(6)(iv) A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

These amendments are applicable to all applications for benefits that are received by VA on or after February 24, 2011, and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on February 24, 2011.  76 FR 4245 (January 25, 2011).

There is a list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean DMZ.  See M21-1MR manual at part IV, subpart ii, chapter 2, § C.10.p; available at http://vbaw.vba.va.gov/bl/21/M21-1MR/m21-1mr_main.htm.

This particular Veteran, however, is claiming exposure to Agent Orange in Vietnam rather than in Korea.  And regarding exposure to Agent Orange in Vietnam, it requires service in country - meaning on the landmass - and includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Peake, 525 F.3d 1168, 1184-86 (Fed. Cir. 2008); 66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication and Procedure Manual (hereinafter, "Manual") for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Manual, M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.  Id.

As an alternative to possible herbicide exposure during his active military service, the Veteran alleges he was exposed to asbestos while stationed aboard Navy ships, in particular, while aboard the USS Midway.  There is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter, "DVB Circular").  The information and instructions contained in the DVB Circular since have been included in the Manual at M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9) (December 16, 2011).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for asbestos-related disease under the DVB Circular and the other agency-created guidelines, since the regulations do not specifically address asbestos exposure.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  The Board must determine whether the claim development procedures applicable to asbestos-related claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (indicating that the Board should specifically reference the DVB Circular and discuss the RO's compliance with the Circular's claim-development procedures on asbestos-related cases).  Unlike the regulations for herbicide exposure, the agency guidance documents on asbestos-related lung disease do not create a new presumption or a new basis of entitlement to benefits, and they do not bestow any rights on VA claimants.  They simply set forth an internal agency procedure for decision-making.  Id. at 124.  The RO must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind latency and exposure information.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(9)(h) (December 16, 2011).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, M21-1MR, Part 4, Subpart II, ch. 2, sec. C(a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id.

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at sec. C(b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at sec. C(d). The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at sec. C(h).


III.  Analysis

Of the two types of exposure alleged, the record suggests the Veteran was likely exposed to asbestos during his service.  And he now suffers from a respiratory or pulmonary disorder that has been diagnosed as emphysema and/or chronic obstructive pulmonary disease (COPD).  The question then becomes whether his emphysema or COPD is the result or consequence of his exposure to asbestos during service or, instead, due to something else entirely.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

On the other hand, the record does not reflect that he had herbicide exposure in Vietnam, and no such exposure is presumed.  And despite the conceded probable exposure to asbestos, the most probative (meaning competent and credible) evidence indicates his lung disorder is not a result or consequence of his exposure to asbestos while in service but, instead, is due to his history of chronic smoking.

He has been diagnosed with respiratory impairment that was characterized as moderately severe by the VA compensation examiner in May 2011 after reviewing the results of pulmonary function testing (PFT).  According to both his VA records and his application for SSA disability benefits, his lung disorder has both an obstructive component and a restrictive component.  He audibly wheezes and has a chronic cough.  He has severe shortness of breath, or dyspnea, even with relatively light exertion, and he cannot lift heavy objects or walk more than very short distances.  He uses inhalers and nebulizers to assist his breathing, and his lung problems appear to be partially reversible with use of a bronchodilator according to the PFT reports listed in his VA treatment records.  The PFT performed for his VA compensation examination in May 2011, however, did not demonstrate significant reversibility with a bronchodilator.


He was diagnosed with emphysema at the conclusion of that VA examination in May 2011.  The PFT had revealed a moderately-severe airways obstruction, and the examiner recommended the Veteran use home oxygen in the amount of two liters per minute.  The chest X-ray and CT scan showed severe bilateral COPD.  So there is no disputing he has a lung disorder, specifically, emphysema/COPD, which as mentioned is the most essential and fundamental requirement for any service-connection claim.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability; else, there can be no valid claim.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  There is not the required attribution of this disability to his military service, however, and especially to his conceded exposure to asbestos during his service.  And this is an equally important component of his claim insofar as establishing the required correlation or cause-and-effect between his current disability and military service, to in turn show service connection.

His SPRs show he worked as a hull maintenance technician in the boiler and engine rooms aboard the USS Midway, an aircraft carrier offshore during the Vietnam War.  His STRs, however, do not document any complaints of or treatment for respiratory or pulmonary problems related to his time in service, although, as mentioned, when considering a claim that is predicated on exposure to asbestos, there is an accepted latency period allowing for the later manifestation of initial symptoms long after the fact, by anywhere from 10 to 45 years.

In regards to possible herbicide exposure in service, the USS Midway, on which the Veteran served, was a deep water (or "blue water") vessel, and he has not submitted any evidence suggesting he went to mainland Vietnam during his service in the military, including inland water ways or shallow water ports, which is required to trigger the presumption of herbicide exposure.  His SPRs are in accord, and the RO verified that he did not have experience on mainland Vietnam or the country's internal waterways.  The RO also confirmed that Navy and Coast Guard ships did not use, store, test, or transport tactical herbicides.  VA maintains an updated list of naval vessels that were known to have entered Vietnamese inland waters or to have docked in shallow "brown water" ports, and the USS Midway is not on the list.  The RO noted that the USS Midway was known to have entered Vietnamese territorial waters several times during the Veteran's period of service, but this is not evidence that the vessel entered inland waterways or docked at shallow water ports.  As a consequence, the Board finds that he was not exposed to herbicides during his service and he resultantly does not benefit from a presumption of exposure.  And, in any event, he does not have one of the medical conditions that is presumptively associated with exposure to Agent Orange or other herbicide agents.  Emphysema and COPD are not listed in the schedule contained in the regulations of diseases that have been scientifically correlated to herbicide exposure.  38 C.F.R. § 3.309(e).  So service connection based on herbicide exposure is not warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

While he does not benefit from a presumption of herbicide exposure during service, the record shows he likely was exposed to asbestos during his service aboard the USS Midway.  According to his statement dated November 2010, he worked in the boiler and engine rooms of the USS Midway from February 1971 to November 1972, during which time he may have been exposed to asbestos fibers.  The RO conceded that, given his occupation during his military service as a hull maintenance technician, he had "highly probable" exposure to asbestos fibers while aboard the USS Midway, as indicated in the schedule of Navy Job Titles (Ratings) and Probability of Exposure contained in the file.  The RO engaged in extensive development of the record, including requests for SPRs, the schedule of Navy Job Titles (Ratings) and Probability of Exposure, and specific information about the USS Midway.  This information was enough to establish an inference of asbestos exposure.  As a consequence, the RO complied with agency decision-making procedures concerning asbestos claims.  See Ashford, 10 Vet. App. at 124.

But, again, his emphysema and COPD have not been etiologically linked to that asbestos exposure in service, instead, primarily to his chronic smoking.

In addition to his history of presumed asbestos exposure in service, the Veteran also may have had additional exposure to occupational dust after his military service.  In August 2010, a VA treatment record indicates he worked with grinding and manufacturing ceramic filters, where he was "exposed to much dust."  
The post-service occupational history provided to the VA examiner in May 2011 also included work at a lumber mill and marble manufacturer.  But perhaps more importantly, as weighed against this history of occupational dust exposure as a civilian, the Veteran also has a significant history of smoking cigarettes.  Indeed, his VA treatment records, including the report of his May 2011 VA examination, estimate his smoking history as about two packs per day for forty years, or a total of eighty pack years.  He was still a smoker even at the time of his May 2011 VA compensation examination.  And in discussing the etiology of the emphysema that had been diagnosed at the conclusion of that medical evaluation, the VA examiner indicated that, although the Veteran's exposure to asbestos is conceded and exposure to asbestos particles can lead to lung disease, this examiner did not find sufficient evidence to show this was the cause of the Veteran's current respiratory condition.  This examiner then goes on to explain that X-rays and CT of the lungs do not show typical asbestos-related changes such as pleural plaques, pleural effusion, or asbestosis.  This examiner reiterated that the Veteran was a heavy smoker for most of his life (2ppd x 40 years), which is more likely the cause.

The objective tests results reviewed by the VA examiner included a chest X-ray from August 2010, in which the Veteran was found to have a 6 mm nodular density at the right lung base and interstitial changes due to an acute inflammatory or infectious process.  The examiner also reviewed a chest X-ray from November 2010, in which the radiologist noted "a small nodular density" and recommended a CT scan for further evaluation of interstitial disease and possible nodular densities.  The follow-up CT scan from November 2010 revealed a small cluster of nodules in the right upper lobe, most commonly seen in infectious bronchiolitis or pneumonia, and multiple nodules in the right lower lobe.  The CT scan reader also noted atelectasis, or scarring, in the lingula region of the left lung, as well as mild emphysematous changes.

The VA examiner also reviewed the Veteran's treatment records.  In August 2010, a notation was made that the Veteran may have pulmonary fibrosis and had dyspnea, or shortness of breath, after walking 100 feet on a level plane.  He also had crackles or rales, wheezing, and decreased air movement.  A PFT revealed a "significant response" to a bronchodilator.  In October 2010, the physician wrote that the Veteran had considerable coughing and audible wheezing, and a PFT showed a moderately severe obstructive and restrictive defect with a "fair" amount of reversibility.  In addition to Albuterol and Foradil, the Veteran used Combivent and Asmanex inhalers.

In general, many of these diagnosed symptoms of the Veteran's lung disease are nonspecific.  Nonetheless, the VA examiner considered all the potential sources of the Veteran's lung problems and concluded that the X-rays and CT scan did not show typical asbestos related changes such as pleural plaques, pleural effusion, or asbestosis.  He found that it was less likely than not that the Veteran's lung disease was caused by or a result of his asbestos exposure as compared to the Veteran's documented smoking history.  This opinion is unequivocal and based on consideration of relevant evidence of record, including especially the results of the PFTs, X-rays, and CT to determine whether the Veteran had the type of disease that is typical of exposure to asbestos, which the VA examiner ultimately determined the Veteran definitely does not.  While possible pulmonary fibrosis was suspected before the Veteran underwent the November 2010 X-rays and CT scans, this was not confirmed by their results or attributed to exposure to occupational dust during his service versus since.  Because the VA examiner's medical opinion cites specific clinical findings or results of tests that were specifically requested to determine the nature and etiology of the Veteran's lung disease, this opinion has a lot of probative value since it was not just based on review of the claims file, but also considered that most relevant evidence in the file and discussed the underlying rationale as to why this evidence did not suggest a correlation between the current lung disease and the accepted exposure to asbestos in service.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (wherein the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court holds that with respect to claims file review, as it pertains to obtaining an overview of the claimant's medical history, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")

The Veteran's subjective impressions, as expressed in his written statements, are not totally irrelevant, as they are competent to report his observable symptoms like persistent shortness of breath, etc.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although he wrote that he had been diagnosed with pulmonary fibrosis on his hospital record release form and indicated his service-connected asbestos exposure in his statement in support of his claim, the VA examiner's unfavorable opinion is ultimately more probative because this is not a situation where lay evidence is sufficient to ascribe the symptoms mentioned to a specific diagnosis like emphysema/COPD versus pulmonary fibrosis and, as importantly, to attribute this diagnosis to exposure to asbestos during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic fever or heart disease).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  That said, however, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated since service, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).  And, as already explained, this is not a situation when, for example, the condition may be diagnosed by its unique and readily identifiable features, so a determination not "medical in nature" that is capable, instead, of mere lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Rather, a diagnosis of pulmonary fibrosis necessarily requires consideration of radiographic findings, so objective medical findings rather than just lay opinion, and the same is true of emphysema and COPD.

Moreover, generally, for claims received after June 9, 1998, disability shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  Therefore, since the VA examiner has linked the Veteran's emphysema/COPD to his history of chronic cigarette smoking, service connection is not warranted for this consequent disability.

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for emphysema/COPD.  And as the preponderance of the evidence is against this claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the appeal of this claim is denied.



ORDER

The claim for service connection for a lung disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


